El Juez Presidente Señor Andréu García
emitió la opinión del Tribunal.
HH
El Ministerio Público presentó sendas acusaciones contra el Sr. Juan Negrón Caldero, imputándole la comisión del delito de homicidio(1) y violación al Art. 8 de la Ley de Armas de Puerto Rico, 25 L.P.R.A. sec. 418.
Celebrado el juicio, el peticionario fue declarado culpable por el delito de homicidio y absuelto por la infracción al Art. 8 de la Ley de Armas de Puerto Rico, supra.
El 13 de marzo de 1998, el Tribunal de Primera Instan-cia emitió una sentencia mixta, para imponerle al peticio-nario una pena de diez años de reclusión, para cumplir seis meses en prisión y el resto de la pena bajo el beneficio de una sentencia suspendida.
El Ministerio Público objetó la sentencia impuesta al peticionario, por entender que la Ley de Sentencia Suspen-dida y Libertad a Prueba (Ley de Sentencia Suspendida), Ley Núm. 259 de 3 de abril de 1946, según enmendada, 34 L.P.R.A. sees. 1026-1029, excluía del privilegio a los convic-tos que utilicen o intenten utilizar un arma de fuego en la comisión de un delito grave o su tentativa.
El tribunal sentenciador se mantuvo en su decisión ar-guyendo que el acusado no fue encontrado culpable por el cargo de infracción al Art. 8 de la Ley de Armas de Puerto Rico, supra, por lo que se le podía conceder el privilegio de una sentencia suspendida.
Inconforme, el Ministerio Público acudió al Tribunal de Circuito de Apelaciones. El foro apelativo, a través de la Sentencia de 24 de agosto de 1998, revocó la sentencia *417mixta recurrida. La oportuna reconsideración planteada por el peticionario fue declarada “no ha lugar” mediante Resolución de 30 de septiembre de 1998 y notificada el 14 de octubre de 1998.
El 30 de noviembre de 1998,(2) el peticionario presentó una petición de certiorari ante este Tribunal, planteando los siguientes señalamientos de error:
Error I
Erró el Honorable Tribunal de Circuito de Apelaciones al revocar la sentencia mixta dictada por el Juez de Instancia concediéndole al peticionario los beneficios de una sentencia suspendida al aplicar la Ley Núm. 33 de 27 de julio de 1993 al caso de autos.
Error II
En la alternativa, es inconstitucional la Ley Núm. 33 de 27 . de julio de 1993, ya que tiene el efecto práctico de excluir de los beneficios de la sentencia suspendida el delito de homicidio y, al así hacerlo, crea una clasificación arbitraria sin un vín-culo racional entre la clasificación y el interés gubernamental. Petición de certiorari, pág. 4.
r“H HH
En el caso de autos nos corresponde dilucidar si una persona convicta por el delito de homicidio voluntario, co-metido con un arma de fuego para la cual tenía licencia de poseer y portar, sigue siendo acreedora del beneficio de una sentencia en libertad, Ley Núm. 259, supra, luego de la enmienda introducida por la Ley Núm. 33 de 27 de julio de 1993.
La Ley de Sentencia Suspendida implemento en nuestra jurisdicción el sistema que le confiere a un con-*418victo la oportunidad de cumplir su sentencia —o parte de ella— en libertad mientras observe buena conducta y guarde las restricciones impuestas por. el tribunal sentenciador. Véanse: Pueblo v. Zayas Rodríguez, 147 D.P.R. 530 (1999); Pueblo v. Molina Virola, 141 D.P.R. 713 (1996); Pueblo v. Pacheco Torres, 128 D.P.R. 586 (1991).
En nuestros pronunciamientos hemos reconocido el carácter rehabilitador de esta ley, que pretende convertir al individuo en un miembro útil para la sociedad.(3) Pueblo v. Bonilla, 148 D.P.R. 486 (1999); Pueblo v. Texidor Seda, 128 D.P.R. 578 (1991); Pueblo v. Vega Vélez, 125 D.P.R. 188, 195 (1990); Vázquez v. Caraballo, 114 D.P.R. 272 (1983). “La probatoria es, pues, un recurso rehabilitador para el convicto cuyos antecedentes penales y sociales no sean de naturaleza tal que su libertad represente un peligro social.” E.L. Chiesa, Derecho procesal penal de Puerto Rico y Estados Unidos, Bogotá, Ed. Forum, 1992, Vol. III, pág. 565.
En cuanto a la naturaleza del beneficio de una sentencia suspendida, hemos expresado que se trata de un privilegio y no de un derecho. Pueblo v. Zayas Rodríguez, supra; Pueblo v. Molina Virola, supra; Pueblo v. Álvarez Maurás, 100 D.P.R. 620 (1978); Pueblo v. Rivera, 79 D.P.R. 880 (1957).
Sin lugar a dudas, la imposición de la pena en libertad queda a la sana discreción del juez sentenciador y a que el delito no sea de los expresamente excluidos por la ley. Véanse: Pueblo v. Texidor Seda, supra; Vázquez v. Caraba-lio, supra; Pueblo v. Martínez Rivera, 99 D.P.R. 568 (1971); Pueblo v. Llanos Virella, 97 D.P.R. 95 (1969).(4)
*419hH I — I I — i
La Ley Núm. 33, supra, enmendó el Art. 2 de la Ley de Sentencia Suspendida, 34 L.P.R.A. see. 1027 (ed. 1991), quedando en ese momento, en lo pertinente, redactado de la manera siguiente:
El Tribunal Superior podrá suspender los efectos de la sen-tencia que se hubiera dictado en todo caso de delito grave que no fuere asesinato, robo, incesto, extorsión, violación, crimen contra natura, actos lascivos o impúdicos cuando la víctima fuere menos de 14 años, secuestro, escalamiento, incendio ma-licioso, sabotaje de servicios públicos esenciales, infracción a las sees. 561 et seq. del Título 2 en su modalidad de delito grave, 8 y 10 de la “Ley de Armas de Puerto Rico” o cualquier violación a la Ley de Explosivos de Puerto Rico, que constituya delito grave y cualquier delito grave que surja como conse-cuencia de la posesión o uso ilegal de explosivos o sustancias que puedan utilizarse para fabricar explosivos o detonadores, artefactos o mecanismos prohibidos por la referida Ley de Ex-plosivos de Puerto Rico, o cuando la persona utilice o intente utilizar un arma de fuego en la comisión de un delito grave o su tentativa ....(5) (Énfasis suplido.)
Aunque en Pueblo v. Álvarez Rodríguez, 154 D.P.R. 566 (2001), nos negamos a realizar una interpretación de la referida disposición más allá de su letra, somos concientes que la situación de autos requiere un análisis más profundo. Lo que innegablemente distingue este caso de Pueblo v. Alvarez Rodríguez, supra, es que el señor Negrón Caldero resultó absuelto de las infracciones a la Ley de Armas de Puerto Rico, ya que estaba habilitado por el Es-tado para su posesión y portación.
Frente a la misión de interpretar una ley, los tribunales tenemos que hallar los propósitos perseguidos por la Asamblea Legislativa en su creación, y hacerlos *420prevalecer. Chase Manhattan Bank v. Mun. de San Juan, 126 D.P.R. 759 (1990).
... [E]n el proceso de indagar la intención del legislador es necesario examinar el historial legislativo. Si la ley tiene una exposición de motivos, ésta generalmente recoge el propósito que inspiró su creación. En los casos en que. la ley carece de una exposición de motivos, o cuando aún teniéndola, no con-tiene la intención legislativa, es útil consulta! otros documen-tos tales como los informes de las comisiones que estudiaron el proyecto de ley y los debates celebrados cuando la medida fue discutida en el hemiciclo, según aparecen en el Diario de Sesiones. De igual manera se pueden utilizar los anteproyec-tos y los informes alrededor de los mismos que son preparados fuera de la Asamblea Legislativa, cuando ésta los tuvo ante sí y adoptó sustancialmente los anteproyectos. Chévere v. Levis, 150 D.P.R. 525, 540 (2000).
La Exposición de Motivos de la Ley Núm. 33 (1993 (Parte 1) Leyes de Puerto Rico 169) dispone:
Las estadísticas demuestran que un alto por ciento de las personas que delinquen utilizan armas de fuego en la comisión del delito. Esto ha creado una situación de alta peligrosidad para la ciudadanía.
Las personas que cometan delito bajo esta circunstancia, una vez convictas, pueden disfrutar de los beneficios de la sen-tencia suspendida y libertad bajo palabra si cumplen con los requisitos establecidos para la concesión de estos privilegios.
Los beneficios de sentencia suspendida o libertad bajo pala-bra no son un derecho que pueda reclamarse, sino un privile-gio legislativo cuya concesión y administración se confía al Tribunal o a la Junta de Libertad bajo Palabra, respectiva-mente. Ambos privilegios son medidas penológicas que disfru-tan los convictos como parte de su tratamiento de rehabilita-ción y se considera que mientras disfrutan de estos privilegios están técnicamente en reclusión.
Dado el peligro que representa para nuestra sociedad el que las personas que utilizan o intentan utilizar un arma de fuego en la comisión de un delito grave o su tentativa estén en la libre comunidad antes de que cumplan el término de reclusión que se les imponga, esta ley excluye del beneficio de la sentencia suspendida y de la libertad bajo palabra a dichas personas. (Énfasis suplido.)
Esta enmienda, sumamente amplia, se originó con el *421objetivo de contraatacar el alza criminal que estaba ace-chando a la isla, especialmente el aumento en los delitos cometidos con armas de fuego.(6) La Ley Núm. 33, supra, nace como resultado del P. de la C. 400 de 25 de marzo de 1993, 12ma Asamblea Legislativa, Ira Sesión Ordinaria. Según el Informe de la Cámara de Representantes de 13 de julio de 1993, pág. 3,
[e]l alto porcentaje de personas que delinquen utilizando ar-mas de fuego ha creado una situación de alta peligrosidad para la ciudadanía. Es un peligro para nuestra sociedad el que estas personas estén en la libre comunidad antes [de] que cumplan el término de reclusión que se les imponga.
En la página 5 del mencionado informe encontramos:
Es por todos conocido que el resultado por la utilización de un arma de fuego en la comisión de un delito puede acarrear resultados muy serios contra la vida humana, atentando contra la integridad física de la víctima. Es necesario disuadir al criminal de la utilización de armas de fuego en la comisión de delitos. Sabemos que de aprobarse el P. de la C. 400, esto cons-tituiría un temor adicional que disuadirá a los criminales. (Enfasis suplido.)
En el informe se utilizaron datos recopilados por la Po-licía de Puerto Rico que demuestran un aumento constante de los delitos con armas de fuego, así en 1992 se cometie-ron ciento veintiocho mil ochocientos setenta y cuatro (128,874) delitos Upo I, que se dividen en delitos de violen-cia (asesinatos, robos, agresiones agravadas y violaciones por la fuerza) y delitos contra la propiedad (escalamientos, apropiaciones ilegales y hurto de vehículos). En 1991 se cometieron ciento diecinueve mil setecientos treinta y un (119,731) delitos Tipo I; ciento veinticuatro mil trescientos *422setenta y uno (124,371) en 1990; ciento diez mil veintisiete (110,027) en 1989. De los ochocientos sesenta y cuatro (864) asesinatos que se cometieron en 1992, setecientos cuarenta y uno (741) fueron cometidos con armas de fuego, esto es: armas automáticas de 9 milímetros; 223 (rifles AR 15); armas compatibles para la AK (arma rusa); además del revólver común. En 1991, el 61% de los delitos fueron cometidos con armas de fuego; en 1992, la cifra aumentó a un 85%.(7)
Del historial legislativo de la Ley Núm. 33, supra, puede fácilmente colegirse que el legislador trató de proteger a la sociedad puertorriqueña de los criminales de oficio. Para ello, como mecanismo disuasivo, excluyó del régimen de sentencia suspendida a los convictos de delito grave quie-nes hayan utilizado armas de fuego ilegalmente poseídas o portadas en la comisión del delito o en su tentativa.
rv
Entendemos que el legislador no contempló, por lo cual no pretendió, excluir del beneficio de una sentencia en probatoria a una persona convicta por el delito de homicidio utilizando un arma de fuego para la cual tenía licencia de poseer y portar. Veamos.
También forma parte de las normas de interpretación que: cuando un estatuto, a través de su lenguaje, no demuestra con claridad la intención legislativa, es necesario rechazar la interpretación literal cuando ésta sea contraria al propósito legislativo. Mun. San Juan v. Banco Gub. Fomento, 140 D.P.R. 873 (1996). Véanse: Pueblo v. Zayas Rodríguez, supra; Clínica Juliá v. Sec. de Hacienda, 76 D.P.R. 509, 520 (1954). Esta norma nos llevó a decir en *423Pueblo v. Tribunal Superior, 104 D.P.R. 363, 366 (1975):
... Aún cuando el idioma en su interpretación literal contra-diga el propósito de una disposición estatutaria, lo que debe ceder es el idioma y no la realidad que motiva el estatuto. Importa en consecuencia penetrar la superficie verbal del pro-blema, ante nos, precisar el diseño y razón de ser de las dis-posiciones legales que aquí nos ocupan, sopesar los intereses en juego, para intentar acercarnos a la interpretación más justiciera.
Es norma de derecho penal que la interpretación de los estatutos penales debe hacerse de manera restrictiva en cuanto perjudica al acusado y liberalmente en cuanto lo favorece. Pueblo v. Bonilla, 148 D.P.R. 486 (1999); Pueblo v. Rodríguez Román, 128 D.P.R. 121 (1991); Pacheco v. Vargas Alcaide, 120 D.P.R. 404 (1988); Pueblo v. Arandes de Celis, 120 D.P.R. 530 (1988); Pueblo v. Ríos Nogueras, 114 D.P.R. 256 (1983); R.E. Bernier y J.A. Cuevas Segarra, Aprobación e interpretación de las leyes en Puerto Rico, 2da ed., San Juan, Pubs. JTS, 1987, Vol. I, págs. 462-463.
Para lograr una interpretación enmarcada en la reali-dad legal y social, es preciso que analicemos la Ley de Ar-mas de Puerto Rico.
Allí encontramos, tanto en la ley vigente al momento en que al peticionario se le expidieron sus licencias, Arts. 15-21 de la Ley Núm. 17 de 19 de enero de 1951, según enmendada, 1951 Leyes de Puerto Rico 427, 435-443, como en la actual Ley de Armas de Puerto Rico, Art. 2.02 et seq. de la Ley Núm. 404 de 11 de septiembre de 2000 (25 L.P.R.A. sec. 456a et seq.), que el interesado en obtener una licencia debe satisfacer una serie de requisitos mínimos. Entre éstos, ser mayor de edad, no tener antecedentes penales, estar capacitado mentalmente, no ser ebrio habitual ni adicto a sustancias controladas, entre otras. Esta serie de atributos distinguen a las personas que tienen licencia para portar o poseer armas de fuego de los *424delincuentes habituales o criminales de oficio, personas a quienes la Ley Núm. 33, supra, intentó disuadir de la co-misión de delitos. Estas personas han pasado por el cedazo judicial o administrativo para obtener sus licencias.
A su vez, el delito de homicidio voluntario tipificado en el Art. 85 del Código Penal dispone:
Toda persona que matare a otra en ocasión de súbita pen-dencia o arrebato de cólera será sancionada con pena de reclu-sión por un término fijo de diez (10) años. 33 L.P.R.A. see. 4004.
El elemento de maldad o malicia está ausente en el de-lito de homicidio; la muerte ilegal ocurre en ocasión de sú-bita pendencia o arrebato de cólera. Pueblo v. Sulman, 103 D.P.R. 429 (1975); Pueblo v. Rivera Alicea, 125 D.P.R. 37 (1989). Mal puede catalogarse como criminal habitual a una persona que, aunque ha cometido un delito, ha ac-tuado sin maldad.
Este delito presupone una persona ordinaria, que por cólera, pendencia o emoción violenta, causada por una pro-vocación suficiente de la víctima, pierde el dominio de sí misma. Pueblo v. Belmonte Colón, 106 D.P.R. 82 (1977).(8) Es por ello que no se configura la intención específica del asesinato.

El delito de homicidio voluntario cometido con un arma de fuego, para la cual se tenía licencia, es totalmente ajeno a la realidad social que el legislador trató de remediar.

Las estadísticas policiales utilizadas por el Cuerpo Le-gislativo para evaluar la enmienda, no distinguían entre el delito de homicidio y el de asesinato, ambos estaban inclui-dos en la misma categoría, dentro de los delitos de violencia. (9) Tampoco se menciona ni se distingue si el arma utilizada para cometer el delito grave o su tentativa *425es un arma legalmente portada o poseída por el autor del delito.
Las leyes necesitan ser interpretadas y aplicadas en comunión con el propósito social que las inspira, sin desvincularlas de la realidad social y del problema humano que persiguen resolver. Col. Ing. Agrim. P.R. v. A.A.A., 131 D.P.R. 735, 756 (1992); Pueblo v. Pizarro Solís, 129 D.P.R. 911, 918 (1992).
Si tenemos en mente el fin perseguido por la Legislatura al aprobar la Ley Núm. 33, supra, esto es, disuadir a los criminales habituales de utilizar armas de fuego “ilegítimas” en la comisión de los delitos graves, nos damos cuenta de que la situación frente a la cual hoy nos encontramos merece ser distinguida.
Siempre tiene que haber una razón para que exista una ley, y situaciones que no estén dentro de la razón de un precepto no deben ser considerada como incluidas en él, aunque apa-rezca de la letra de la ley. (Citas omitidas.X10)
Es por ello que entendemos que la intención del legisla-dor es ajena al caso de autos, en que el señor Negrón Cal-dero resultó convicto de homicidio voluntario con un arma de fuego para la cual tenía licencia otorgada por el Estado. Esta persona, que tiene el privilegio de portar un arma, ha pasado previamente por el cedazo de la autoridad para su otorgamiento, no es un criminal que habitualmente cometa delitos.
Sostener que esta persona está excluida del beneficio de sentencia suspendida conlleva a un resultado ilógico y no querido por el legislador. Las interpretaciones que conlle-ven a un resultado absurdo deben ser rechazadas. Mun. San Juan v. Banco Gub. Fomento, supra. Consecuente-mente, no aplica al presente lo resuelto en el caso Pue*426blo v. Álvarez Rodríguez, supra, al efecto de que no es acreedor al beneficio de sentencia suspendida aquella persona que resulta convicta del delito de homicidio volunta-rio cometido con un arma de fuego poseída ilegalmente. Es de notar que en ese caso el imputado resultó convicto de la posesión y portación ilegal del arma de fuego con la cual cometió el delito.
El Tribunal de Primera Instancia determinó, en el caso de autos, que el señor Negrón Caldero era elegible para cumplir parte de la sentencia en probatoria. Negársela por una aplicación literal del estatuto acarrea consecuencias contrarias al propósito legislativo de la Ley Núm. 33, supra, y al espíritu rehabilitar de la Ley de Sentencia Sus-pendida, supra.
V
Luego de la interpretación que de la Ley Núm. 33, supra, hemos materializado en esta opinión, resulta inmeritorio entrar a considerar la impugnación sobre la validez constitucional de esta ley. En esa forma seguimos la reiterada norma “[d]e que los tribunales no deben abordar planteamientos de índole constitucional cuando se puede disponer del caso en armonía con los intereses del apelante y en consonancia con los mejores fines de la justicia”. Pueblo ex rel. M.G.G., 99 D.P.R. 925, 927 (1971).(11) Véanse: Nadal v. Depto. Rec. Nat., 150 D.P.R. 715 (2000); Banco Popular v. Mun. de Mayagüez, 126 D.P.R. 653, 660 (1990); Milán Rodríguez v. Muñoz, 110 D.P.R. 610, 618 (1981).
En P.S.P. v. Com. Estatal de Elecciones, 110 D.P.R. 400, 429 (1980), establecimos que
*427... nuestra misión suprema es salvar —por preeminencia del derecho envuelto— aquellas situaciones en las cuales una in-terpretación literal y rigurosa plantearía interrogantes y obje-ciones de carácter constitucional. Así, cuando el texto legal habla y se configura en términos absolutos, requiere que ha-gamos un esfuerzo por evitar el choque constitucional, si bien validándolo, pero atemperándolo si posible, y se logra satisfac-toriamente la armonía entre el interés gubernamental en-vuelto .... (Énfasis en el original.)
En este caso en particular, es el interés el derecho del peticionario a gozar del beneficio de una sentencia suspendida.

Se dictará sentencia para revocar al Tribunal de Cir-cuito de Apelaciones y dejar en todos sus efectos la senten-cia dictada por el Tribunal de Primera Instancia.

El Juez Asociado Señor Corrada Del Río disintió por en-tender que el dictamen del Tribunal de Circuito de Apela-ciones es sustancialmente correcto y lo confirmaría. El Juez Asociado Señor Fuster Berlingeri no intervino. El Juez Asociado Señor Rivera Pérez se inhibió.

(1) Art. 85 del Código Penal, 33 L.P.R.A. sec. 4004.


(2) El término para presentar el recurso de certiorari ante el Tribunal Supremo vencía el 13 de noviembre de 1998, pero quedó interrumpido de acuerdo con nuestra Resolución de 2 de octubre de 1998 en In re Meds. Juds. Emerg. H. Georges II, 146 D.P.R. 711 (1998). El término de treinta (30) días para presentar el recurso ante este Tribunal, contados a partir del 31 de octubre de 1998, vencía el domingo 29 de noviembre de 1998, por lo que el recurso presentado el 30 de noviembre de 1998 se hizo dentro del término permitido por ley.


(3) Cuando se implantó este sistema, se tuvo el propósito de implementar la See. 19 del Art. VI de la Constitución del Estado Libre Asociado, L.P.R.A., Ibmo 1, ed. 1999, pág. 421, que dispone, en lo pertinente: “propender, dentro de los recursos disponibles, al tratamiento adecuado de los delincuentes para hacer posible su reha-bilitación moral y social.” Pueblo v. Vega Vélez, 125 D.P.R. 188, 200 (1990).


(4) Esta discreción será respetada por este Foro, en ausencia de abuso de ella. Pueblo v. Ortega Santiago, 125 D.P.R. 203 (1990).


(5) La Ley Núm. 301 de 2 de septiembre de 1999, sustituyó “Tribunal Superior” por “Tribunal de Primera Instancia”, y añadió “imprudencia crasa o temeraria al conducir un vehículo de motor en estado de embriaguez”. 34 L.P.R.A. see. 1027.


(6) El Informe del Senado P. de la C. 400 de 15 de junio de 1993,12ma Asamblea Legislativa, Ira Sesión Ordinaria, pág. 1, expresa lo siguiente:
“El P. de la C. 400 tiene como propósito responder al reclamo de la opinión pública del país, a buscar los remedios más acertados para frenar la ola criminal que amenaza seriamente en mantener un estado de intranquilidad, buscar [sic], y angus-tia a todos los integrantes de la sociedad puertorriqueña.”


(7) Informe de 4 de mayo de 1993, enviado por la Policía de Puerto Rico a la Representante Hon. Zaida Hernández Iteres, Presidenta de la Comisión Especial sobre Litigación para Combatir el Crimen.


(8) Véanse: Pueblo v. Reyes Acevedo, 100 D.P.R. 703 (1973); Pueblo v. González Pagán, 120 D.P.R. 684 (1988).


(9) Véase esc. 6.


(10) R.E. Bemier y J.A. Cuevas Segarra, Aprobación e interpretación de las leyes en Puerto Rico, 2da ed., San Juan, Pubs. J.T.S., 1987, pág. 246.


(11) Es norma jurisprudencial de autolimitación judicial que no se considerará el aspecto constitucional de una ley cuando se puede resolver el asunto mediante un fundamento alterno. Pueblo v. Marrero, 79 D.P.R. 649, 652 (1956); Mari Bras v. Alcaide, 100 D.P.R. 506, 513 (1972); Pacheco v. Srio. de Instrucción Pública, 108 D.P.R. 592, 601 (1979); Díaz Aponte v. Comunidad San José, 130 D.P.R. 782 (1992).